The court lacked personal jurisdiction of Polytechnic and Belcan because plaintiff pro se served them by mail (CELR 311 [a]). In addition, the complaint, which seeks compensation for *412the appropriation of a design for a “submarine spaceship,” fails to state a cause of action against Belcan because it does not indicate Belcan’s role in either the design or the manufacture of any submarine spaceship or any connection between Belcan and plaintiffs alleged damages. The complaint also fails to state a cause of action against Polytechnic because plaintiffs factual allegations pertaining to Polytechnic are “either inherently incredible or flatly contradicted by documentary evidence” (Kliebert v McKoan, 228 AD2d 232, 232 [1996], lv denied 89 NY2d 802 [1996]). Concur — Tom, J.P., Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.